Exhibit 10.1
 
EXPLORATION LEASE
WITH OPTION TO PURCHASE PROPERTY
AND FORM JOINT VENTURE


 
This Exploration Lease with Option to Purchase Property and Form Joint Venture
(the “Agreement”) is made effective this 1st day of July, 2011, (the “Effective
Date”), by and between US Gold Corporation (“US Gold”) and Select Resources
Corporation, Inc., a wholly-owned subsidiary of Tri-Valley Corporation
(“Select”).
 
RECITALS
 
A.          Select is the owner of certain mineral claims on unimproved land,
commonly referred to as the “Richardson Project,” located in the Richardson
Mining District, Alaska, consisting of 707 State of Alaska mining claims
covering 33,583.47 acres of land, as more particularly described in Exhibit A
(the “Property”).   Select is the owner of a parcel of private land with
improvements within the project area consisting of approximately 4.2 acres, as
more particularly described in Exhibit B (the “Select Private Property”) (the
Property and the Select Private Property are collectively referred to as “the
Properties.”).
 
B.           US Gold wishes to enter into a lease with Select to conduct
exploration activities on the Property and to acquire an exclusive option to
purchase an interest in Select’s possessory interest in the Property and its
incidents of ownership under Alaska law (the “Option”). US Gold also wishes to
lease the Select Private Property.
 
C.           In the event US Gold exercises the Option, the Parties intend to
form a Joint Venture for further development of the Property.
 
THEREFORE, the parties have agreed as follows:
 


 
1

--------------------------------------------------------------------------------

 
SECTION I
GRANT OF LEASE AND OPTION
 
1.0           The Lease Interest.  Pursuant to the terms set forth below, Select
agrees to lease to US Gold the exclusive possession of the Property for the
purpose of mineral exploration, subject to Select’s right of entry, and subject
to the limitations of Alaska law, and further provided that US Gold shall not
have the right to extract minerals from the Property except as an incident of
exploration activities.
 
1.1           Grant of Option to Purchase.  Select agrees to grant to US Gold
the exclusive option to acquire a 60% undivided interest in the Property,
exercisable as described in Section 2 below.  In consideration for the
completion by US Gold of the payments and Work Commitments set forth in Section
1.3 below, US Gold shall have right to a 60% undivided interest in the Property,
and upon US Gold’s exercise of its Option, the Parties shall enter into a joint
venture agreement for the further exploration and development of the Property.
 
1.2           Term. Unless otherwise terminated or extended, the term of this
Agreement shall commence upon the Effective Date and shall terminate at midnight
on July 15, 2015 (the “Expiration Date”).
 
1.3           Consideration.  For and in consideration for the Lease and
Purchase Option, US Gold agrees to make cash payments and undertake work
commitments as follows:
 
1.3.1  Option Payments. US Gold shall make the following cash payments (the
“Option Payments”) to Select:


 
2

--------------------------------------------------------------------------------

 
a.         On the Effective Date of this Agreement, payment in the amount of
U.S. TWO HUNDRED THOUSAND DOLLARS AND 00/100 CENTS (USD$200,000.00);


b.         Payment in the amount of U.S. ONE HUNDRED THOUSAND DOLLARS AND 00/100
CENTS (USD$100,000.00) one (1) year from the Effective Date of the Agreement;


c.         Payment in the amount of U.S. ONE HUNDRED THOUSAND DOLLARS AND 00/100
CENTS (USD$100,000.00) two (2) years from the Effective Date of the Agreement;
and


d.         Payment in the amount of U.S. ONE HUNDRED THOUSAND DOLLARS AND 00/100
CENTS (USD$100,000.00) three (3) years from the Effective Date of the Agreement;
 
1.3.2  Work Commitments. US Gold shall perform the following work commitments
(the “Work Commitments”), totaling U.S. FIVE MILLION DOLLARS AND 00/100 CENTS
(USD$5,000,000.00), to be completed on the schedule set forth below:
 
a.  
During the period commencing July 15, 2011, and ending July 14, 2012, (“Year
1”): US Gold to spend U.S. ONE MILLION DOLLARS AND 00/100 CENTS
(USD$1,000,000.00) in expenditures (preparation and field work), including US
Gold’s best efforts to complete 5,000 feet of core drilling, contingent upon the
receipt of environmental permits, and the procurement of a suitable drilling rig
and crew, and other considerations at US Gold’s sole discretion,



b.  
During the period commencing July 15, 2012, and ending July 14, 2013, (“Year
2”): US Gold to spend U.S. ONE MILLION TWO HUNDRED THOUSAND DOLLARS AND 00/100
CENTS (USD$1,200,000.00) in expenditures, and completion of additional core
drilling for a cumulative total of 15,000 feet which is not contingent upon the
receipt of environmental permits or procurement of a suitable drilling rig and
crew and other consideration of US Gold;



c.  
During the period commencing July 15, 2013, and ending July 14, 2014, (“Year
3”): US Gold to spend U.S. ONE MILLION FOUR HUNDRED THOUSAND DOLLARS AND 00/100
CENTS (USD$1,400,000.00) in expenditures, and completion of additional core
drilling for a cumulative total of 25,000 feet which is not contingent upon the
receipt of environmental permits or procurement of a suitable drilling rig and
crew and other consideration of US Gold; and



 
3

--------------------------------------------------------------------------------

 
d.  
During the period commencing July 15, 2014, and ending July 14, 2015, (“Year
4”): US Gold to spend U.S. ONE MILLION FOUR HUNDRED THOUSAND DOLLARS AND 00/100
CENTS (USD$1,400,000.00) in expenditures, and completion of additional core
drilling for a cumulative total of 30,000 feet which is not contingent upon the
receipt of environmental permits or procurement of a suitable drilling rig and
crew and other consideration of US Gold.



Expenditures in excess of the annual Work Commitments may be carried over as a
credit to reduce the following year’s Work Commitments.  US Gold shall have the
right to accelerate payment of the Option Payments and complete the Work
Commitments on the Property prior to the end of Year 4.  Option Payments shall
not be credited against Work Commitments expenditures. In the event that US Gold
shall have expended or drilled less than the minimum Work Commitment
expenditures or drilling in any one year, on or before the applicable schedule
detailed above, US Gold may elect at its sole discretion to make a cash payment
for the amount not expended to Select in lieu thereof.  Unless Work Commitment
requirements are suspended by an event of Force Majeure as defined in Section
9.2, if US Gold has not met the Work Commitment requirement in any one year and
elects not to pay the shortfall in cash, then this Agreement may be terminated
as set forth in Section 4.2 below.
 
1.3.3           Permitted Work Commitment Expenditures. In this Agreement,
permitted Work Commitment Expenditures shall include those expenditures that
would qualify as annual labor expenses under AS 38.05.210 and 11 AAC 86.220.
 
 
4

--------------------------------------------------------------------------------

 
1.4           Lease of Select Private Property. US Gold will have the right to
lease the Select Private Property for U.S. ONE DOLLAR AND 00/100 CENTS
(USD$1.00) per annum as long as this Agreement is in effect.  In the event US
Gold wishes to lease the Select Private Property, US Gold will provide Select
written notice together with the lease payment.  US Gold shall then have the
right to use the Select Private Property for any legal purpose not inconsistent
with its exploration operations under this Agreement, including the right to
place equipment and structures thereon.  The rights and obligations of the
parties under the lease of the Select Private Property shall be governed by the
relevant provisions of this Agreement, and such lease will terminate pursuant to
Section 4 below.
 
1.5           Property Maintenance.  So long as this Agreement is in effect, and
until such time as the parties shall have formed a joint venture, US Gold shall
be charged with the obligation to maintain the Property as follows:
 
1.5.1           Claim Maintenance. US Gold shall have the obligation to maintain
the Property in good standing, including but not limited to paying all fees
related to land ownership and lease holdings, including but not limited to State
of Alaska claims, annual rental to the State of Alaska, performance and
recording of annual labor as required by the State of Alaska, advanced royalty
payments, and lease payments.  US Gold shall deliver evidence of compliance with
State of Alaska requirements to Select no later than 10 business days prior to
the applicable compliance date.
 
 
5

--------------------------------------------------------------------------------

 
US Gold shall pay all rental and fees due to the State of Alaska prior to thirty
(30) days before the due date of November 30 (or such other date as set out from
time to time in statute or regulation) (“Due Date”) and provide evidence of
payment to the Beneficiary thirty (30) days before the Due Date.  If US Gold
does not provide evidence of payment within the time required in this Section
1.5.1, Select may, but is not obligated to, make the payment on behalf of US
Gold.  Failure by US Gold to make timely payment is cause for Select to give
notice to terminate this Agreement. If Select makes a payment under this Section
1.5.1, US Gold is obligated to reimburse Select on written demand.
 
For the first year of this Agreement, US Gold shall provide written evidence of
labor sufficient to record and file the annual labor document due to the State
of Alaska by August 10, 2012 and provide evidence of recording the affidavit of
annual labor to Select by thirty (30) days before November 30, 2012.  If US Gold
does not provide written evidence of annual labor within the time required in
this Section 1.5.1, Select may, but is not obligated to, make a payment in lieu
of annual labor or perform the annual labor.  If Select makes a payment in lieu
of annual labor or performs the annual labor, US Gold is obligated to reimburse
Select on written demand for any costs associated with the payment in lieu of
annual labor or the performance of annual labor. If US Gold does not provide
written evidence of recording the affidavit of annual labor within the time
required in this Section 1.5.1, Select may, but is not obligated to, record an
affidavit of annual labor.  If Select performs the recording, US Gold is
obligated to reimburse Select on written demand for any costs associated with
the preparation of the affidavit and recording. Failure by US Gold to make
timely payment is cause for Select to give notice to terminate this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
For each subsequent year of this Agreement, US Gold shall provide written
evidence of labor sufficient to record and file the annual labor document due to
the State of Alaska by August 1 and provide evidence of recording the affidavit
of annual labor to Select by  thirty (30) days before November 30.  If US Gold
does not provide written evidence of annual labor within the time required in
this Section 1.5.1, Select may, but is not obligated to, make a payment in lieu
of annual labor or perform the annual labor.  If Select makes a payment in lieu
of annual labor or performs the annual labor, US Gold is obligated to reimburse
Select on written demand for any costs associated with the payment in lieu of
annual labor or the performance of annual labor.  If US Gold does not provide
written evidence of recording the affidavit of annual labor within the time
required in this Section 1.5.1, Select may, but is not obligated to, record an
affidavit of annual labor.  If Select performs the recording, US Gold is
obligated to reimburse Select on written demand for any costs associated with
the preparation of the affidavit and recording. Failure by US Gold to make
timely payment is cause for Select to give notice to terminate this Agreement.
 
1.5.2           Relocation, Amendment and Lease.  During the term of this
Agreement, US Gold may, at US Gold’s sole discretion, relocate, amend, or apply
for State of Alaska lease of any claims included in the Property in the name of
Select. Any such relocated, amended or leased claims shall be deemed to be part
of the Property, subject to all terms of this Agreement.
 
1.5.3           Area of Interest.  The parties confirm that this Agreement shall
be subject to an area of mutual interest surrounding the Property (the “AOI”).
This area of interest provision shall apply to any contiguous claims acquired by
US Gold or Select where any geographic point on a new claim is within five (5)
kilometers of any geographic point on the Property. Any claims located by either
party during the Term of this Agreement within the AOI (including any interior
fractions) shall be subject to the terms of this Agreement.  The addition of
claims within the AOI during the Term of this Agreement shall not affect the
Option Payments or Work Commitments required under the Option.
 
 
7

--------------------------------------------------------------------------------

 
1.6           Taxes.  US Gold shall pay all taxes levied or assessed against the
Property and the Select Private Property (together, the “Properties”), and any
improvements placed on the Properties by US Gold.  Select shall provide promptly
to US Gold copies of all documents relating to such taxes.  US Gold may take
such action, at its expense, as it deems proper to obtain a reduction or refund
of taxes paid or payable by it, and Select shall cooperate in such action,
including but not limited to allowing such action to be taken and prosecuted in
Select’s name.  In the event US Gold does not exercise the Purchase Option, upon
termination of this Agreement, taxes shall be apportioned between the parties on
a calendar year basis for the remaining portion of the calendar year.  Select
shall not be liable for taxes on any equipment placed on the Properties under
this Agreement.
 


 
SECTION 2
EXERCISE OF PURCHASE OPTION
AND FORMATION OF JOINT VENTURE


2.1           Exercise of Purchase Option.  At any time after US Gold fulfills
all of its Option Payments and Work Commitments obligations set forth in Section
1.3, US Gold may exercise its Option by delivering written notice, pursuant to
Section 5, of its intent to Select no later than the Expiration Date.
 
 
8

--------------------------------------------------------------------------------

 
2.2           Conveyance of 60% interest in Property. Immediately upon receipt
of notice of US Gold’s exercise of the Option, and provided that US Gold is in
compliance will all other terms of this Agreement and provided that US Gold is
qualified under Alaska statutes to have an interest in State of Alaska mining
claims, Select will execute and deliver to US Gold an instrument of conveyance
in recordable form substantially in the form set forth in Exhibit C, effective
to convey to US Gold an undivided 60% interest in Select’s possessory interest
in the Property and its incidents of ownership under Alaska law, free and clear
of all encumbrances. No additional consideration will be due from US Gold upon
election of its right to exercise the Option and purchase of this interest in
the Property.
 
2.3           Formation of Joint Venture.  No later than sixty (60) days
following receipt of notice of US Gold’s exercise of the Option, the Parties
shall complete negotiation of a joint venture agreement based upon Form 5A-LLC
published by the Rocky Mountain Mineral Law Foundation, or generally equivalent
form, and shall enter into the joint venture. At the commencement of the joint
venture, US Gold shall have a participating interest of 60%, and Select shall
have a participating interest of 40%.
 
2.4           Continuation of Lease.  In the event US Gold exercises the Option,
this agreement shall remain in effect as to Select’s remaining undivided 40%
interest in the Property until such time as the joint venture agreement is
executed, when this Agreement will terminate according to its terms.


 
9

--------------------------------------------------------------------------------

 
SECTION 3
USE OF PROPERTY AND
CONDUCT OF EXPLORATION WORK


 
3.1           Use of Property.     Subject to Select’s right of inspection set
forth in Section 3.6 and the limitations of Alaska law, US Gold shall have the
right to the exclusive possession of the Property during the Term for the
purposes of exploring for and delineating any minerals, as defined by applicable
Alaska law, on the Property and to otherwise exercise any and all rights granted
to State of Alaska mining claimants.   US Gold shall not have a right to extract
minerals from the Property except as an incident of exploration.
 
3.2           Conduct of Work.  US Gold shall perform its exploration activities
on the Property in accordance with good mining practice and shall comply with
the applicable laws and regulations relating to the performance of exploration
and mining operations on the Property.
 
3.3           Liability and Insurance.  US Gold shall defend, indemnify, and
hold Select harmless from any claims, demands, or liabilities arising from acts
of gross negligence or willful misconduct on the part of US Gold.  US Gold shall
obtain and carry a policy of public liability insurance in the minimum amounts
of U.S. ONE MILLION DOLLARS AND 00/100 CENTS (USD$1,000,000.00) or more for
personal injury and U.S. THREE HUNDRED THOUSAND AND 00/100 CENTS
(USD$300,000.00) for property damage, protecting US Gold and Select against any
claims for injury to persons or damage to property resulting from US Gold’s
operations.  US Gold shall provide Select with a certificate of insurance
evidencing such insurance.
 
 
10

--------------------------------------------------------------------------------

 
3.4           Permits, Reclamation, Environmental Liabilities.  US Gold shall
acquire and maintain in good standing all federal, state, and local permits
required for its operations.  US Gold will post any operating and reclamation
bonds required by regulatory agencies for work on the Property.  Such bonds
posted will revert to US Gold upon satisfactory completion of the reclamation
program.  US Gold shall have the option to assume any notice of intent, plan of
operation or reclamation bond filed or posted by Select on or relating to the
Property.  US Gold will be responsible only for reclamation obligations and
environmental conditions attributable to the actions of US Gold on the
Properties, and will indemnify and hold harmless Select from claims and
liabilities arising from such obligations and conditions. Select shall indemnify
and hold harmless US Gold from claims and liabilities arising from pre-existing
environmental conditions and reclamation obligations on the Properties.
 
3.5.           Liens  US Gold shall keep the Properties free and clear from any
and all mechanics’ or laborers’ liens arising from labor performed on, or
material furnished to, the Property at US Gold’s request.  However, a lien on
the Properties shall not constitute a default if US Gold, in good faith,
disputes the validity of the claim, in which event the existence of the lien
shall constitute a default thirty (30) days after the validity of the lien has
been adjudicated adversely to US Gold, unless US Gold posts a bond or other
financial assurance to release the lien.
 
3.6           Inspection of Property.  Select and its agents, employees, or
representatives at any reasonable times during normal business hours and on
advance notice to US Gold, may enter the Properties for inspection, but any such
entry shall be at Select’s own risk.  Select shall defend, indemnify and hold US
Gold harmless against and from any damage, loss or liability by reason of injury
to Select or its agents, representatives, or employees while on the Property,
except damage, loss or injury arising from the gross negligence or willful
misconduct of US Gold or its employees or agents.  US Gold shall have the right
to require that Select’s representatives be accompanied by a US Gold
representative.
 
 
11

--------------------------------------------------------------------------------

 
3.7           Inspection of Accounts.  US Gold shall keep accurate books and
records of accounts reflecting its exploration activities on the Property, and
Select shall have the right, either itself or through a qualified accountant of
its choice and at its cost, to examine and inspect the books and records of US
Gold pertaining to operations on the Property.
 
3.8           Exploration Data.  Subject to the confidentiality requirements set
forth in Section 11.6, the Parties will share data as follows:  No later than
two (2) weeks following the Effective Date, Select will provide access to all
existing data, consultants’ reports, historic records, maps, and related
documents in connection with the Property.  Subject to Section 11.11, all
factual data, maps, assays, and reports pertaining to the Property that US Gold
has acquired or developed during its operations on the Property, and exploration
data and exploration results generated by US Gold’s exploration on the Property
will be provided to Select by each December 31 while this Agreement is in
effect.  Select may use the information in public news releases.  US Gold will
have the right to review and approve any public disclosure of exploration
results proposed by Select.


 
SECTION 4
TERMINATION
 
4.1           US Gold’s Right to Terminate.  Subject to satisfaction of the
provisions of Sections 1.3.1(a), 1.3.1(b), 1.3.2(a) and 1.3.2(b) above, US Gold
shall have the right to terminate this Agreement at its sole discretion at any
time by giving thirty (30) days’ advance written notice to Select.  Upon
termination, Select shall retain all payments previously made, and this
Agreement shall cease and terminate.
 
 
12

--------------------------------------------------------------------------------

 
4.2            Select’s Right to Terminate.  In the event US Gold fails to pay
Option Payments or other payments to Select when due, fails to timely perform
the Work Commitments, or commits material breaches of required regulatory
permits or approvals, Select may declare US Gold in default by giving US Gold
written notice of default which specifies the obligation(s) which US Gold has
failed to perform.  If US Gold fails to remedy a default in payment within
fifteen (15) days of receiving the notice of default, or cure or to commence to
remedy any other default within sixty (60) days after US Gold’s receipt of the
notice of default, Select may terminate this Agreement by delivering notice of
termination.    Notice of termination shall be in writing and served in
accordance with this Agreement.
 
4.3           Mutual Rights of Termination.  Either Party shall have a right to
terminate this Agreement in the event of the other Party’s insolvency, or upon
the material breach by the other Party of a warranty or representation made
pursuant to Section 7.
 
4.4.           Termination Upon Formation of a Joint Venture.  In the event the
Parties enter into a joint venture agreement pursuant to Section 2.3, this
Agreement will terminate upon the Effective Date of the joint venture agreement.
 
4.5.           Obligations Following Termination.  In the event of any
termination of this Agreement other than pursuant to Section 4.4, US Gold shall
surrender possession of the Properties to Select and will provide Select with
factual data, maps, assays, and reports pertaining to the Property that it has
acquired or developed during its operations on the Property, and all exploration
data and core developed by US Gold will become the property of Select.  In the
event of any termination of this Agreement, US Gold shall have no further
liability or obligations under this Agreement, except for any obligations to pay
its apportioned share of taxes as provided in Section 1.6 above, to remove any
equipment, to fulfill any reclamation obligations, and to satisfy any other
accrued obligations or liabilities imposed by this Agreement arising prior to
the date of termination or by operation of law.


 
13

--------------------------------------------------------------------------------

 
 
SECTION FIVE
NOTICES AND PAYMENTS


5.1           Notices.  All notices to US Gold or Select shall be in writing and
shall be hand delivered, sent by courier, or sent by certified or registered
mail, return receipt requested, to the addresses below.  Notice of any change in
address shall be given in the same manner.  All notices shall be effective upon
receipt.
 
If to US Gold Corporation:
If to Select Resources Corporation, Inc.:
   
US Gold Corporation
Select Resources Corporation, Inc.
   
99 George St. 3rd Floor
4550 California Ave., Suite 600
   
Toronto, ON M5A 2N4
Bakersfield, CA  93309
   
Canada
USA
   
T(647) 258-0395
Attn:  Maston N. Cunningham
   
F(647) 258-0408
 

 
 
5.2           Payments.  All payments shall be in United States Dollars payable
to Select at the address above.
 
 
14

--------------------------------------------------------------------------------

 
SECTION SIX
ASSIGNMENT AND PREEMPTIVE RIGHTS
 
6.1           Assignment.   Either Party shall have the right to transfer or
assign this Agreement, subject to the express written consent of the other
Party, which consent shall not be unreasonably withheld or delayed. Neither
party may encumber the Property as collateral for a loan or mortgage without the
express written consent of the other Party, which consent shall not to be
unreasonably withheld or delayed.
 
6.2           Rights of First Offer.    In the event either Party desires to
sell its interest in this Agreement, it shall first offer such interest to the
other Party (the “Offer”).  The party receiving the Offer must accept or reject
the Offer within fifteen (15) business days of receipt.  In the event of
rejection of the Offer, the offering party will be free to offer the interest to
a third party on terms materially the same as the Offer, or on terms no less
favorable to the offering party than the Offer.
 
6.3           Right of First Refusal.  In the event Select receives a bona fide
written offer from a third party for the purchase of its interest in this
Agreement or any part of the Property not subject to the Option which Select is
willing to accept, Select shall give written notice to US Gold, enclosing a copy
of the written bona fide offer.  Select shall have sixty (60) days after receipt
of such notice and offer within which to accept in writing such offer upon such
terms and conditions specified therein, and such notice by US Gold shall create
a binding purchase agreement between the parties, upon the price, terms and
conditions of the offer.  If US Gold elects not to purchase interest or fails to
give Select written notice within the time period provided herein, then Select
may sell the property pursuant to the offer, but only on the same  terms and
conditions specified in the notice Select submitted to US Gold.  Reference to
this right of first refusal shall be set forth in the Memorandum of Lease.
 
 
 
15

--------------------------------------------------------------------------------

 


SECTION SEVEN
REPRESENTATIONS AND WARRANTIES


 
7.1           Representations of Select.  Select warrants and represents to US
Gold and acknowledges that US Gold is relying upon such representations and
warranties in connection with this Agreement:
 
7.1.1           Select has the full right and power to sell, assign and transfer
the Property to US Gold as contemplated herein without the prior consent or
approval of any third party;
 
7.1.2           To the best of Select’s knowledge, Exhibit A attached hereto
sets out a true, accurate and complete description of the Property, which claims
have been validly located, tagged, staked, filed and recorded in compliance with
all applicable State of Alaska and local laws (collectively, “Applicable Mining
Laws”) as they relate to the location and recording of such mineral claims and
are valid and subsisting mineral claims;
 
7.1.3           Select has paid all taxes, rentals, fees, charges and other
monies required to be paid under the Applicable Mining Laws to maintain the
Property in good standing in accordance with such laws, as applicable;
 
 
16

--------------------------------------------------------------------------------

 
7.1.4           To the best of Select’s knowledge, Select has performed all
actions and things required to be performed under the Applicable Mining Laws to
maintain the Property in good standing in accordance with such laws, as
applicable;
 
7.1.5           All activities and operations that have been carried out on the
Property to date have been and are in compliance in all material respects with
all Applicable Mining Laws and directives of all governmental authorities,
agencies and tribunals having jurisdiction, and Select has not received notice
of non-compliance from any such authorities, agencies or tribunals;
 
7.1.6           To the best of Select’s knowledge and except for the presence of
underground gasoline tanks, the Properties are free and clear of any hazardous
or toxic material, pollution, or other adverse environmental conditions which
may give rise to any environmental liability under any local, state, or federal
law, rule or regulation and there is no judicial or administrative proceeding
pending and no environmental order has been issued or, to the best of Select’s
knowledge, information and belief, threatened, concerning possible violation of
any environmental laws or environmental orders in respect of the Properties, and
Select has not received notice of non-compliance from any such authorities,
agencies or tribunals and is not aware of any circumstances that could give rise
to a notice of non-compliance;
 
7.1.7           To the best of Select’s knowledge, all environmental approvals
required with respect to activities carried out by Select on any part of
the  Properties have been obtained, are valid and in full force and effect, have
been complied with, and there have been and are no proceedings commenced or
threatened to revoke or amend any such environmental approvals;
 
 
17

--------------------------------------------------------------------------------

 
7.1.8           Select has not entered into any arrangement or agreement and has
not made any commitment in respect of the Properties, and Select is not subject
to, nor a party to, any agreement, contract, order, judgment or decree, or any
other restriction of any kind or character, which materially adversely affect
the Properties or which would prevent the consummation of the transactions
contemplated by this Agreement;
 
7.1.9           To the best of Select’s knowledge, there is no litigation,
proceeding or investigation pending or threatened, against or involving Select
or the Properties before or by any court, governmental department, commission,
or agency, which, if adversely determined, would prohibit or frustrate the
transactions and covenants contemplated in this Agreement;
 
7.1.10         Select is unaware of any material facts or circumstances which
have not been disclosed in this Agreement and which should be disclosed to US
Gold in order to prevent the representations and warranties set forth herein
from being materially misleading;
 
7.1.11         Select is a corporation duly incorporated under the laws of the
State of Delaware, validly subsisting and in good standing under the laws of the
State of Alaska and has full corporate power, capacity and authority to enter
into and perform its obligations under this Agreement and any agreement or
instrument referred to or contemplated by this Agreement;
 
7.1.12         The entering into this Agreement and the performance by Select of
its obligations hereunder have been duly authorized by all necessary corporate
or other action and this Agreement constitutes a legal, valid and binding
obligation of Select enforceable against it in accordance with its terms and
conditions; and
 
 
18

--------------------------------------------------------------------------------

 
7.1.13         Neither the execution and delivery of this Agreement, nor the
performance of the transactions contemplated hereunder, conflict with, result in
the breach of or accelerate the performance required by any agreement to which
it is a party.
 
7.2           Representations and Warranties of US Gold.   US Gold represents
and warrants to Select as follows and acknowledges that Select is relying upon
such representations and warranties in connection with this Agreement:
 
7.2.1           US Gold is a corporation duly incorporated, validly subsisting
and in good standing under the laws of its jurisdiction of Colorado;
 
7.2.2           US Gold has full corporate power, capacity and authority to
enter into and perform its obligations under this Agreement and any agreement or
instrument referred to or contemplated by this Agreement;
 
7.2.3           Neither the execution and delivery of this Agreement nor the
performance of the transactions contemplated hereunder, conflict with, result in
the breach of or accelerate the performance required by any agreement to which
it is a party;
 
7.2.4           The entering into this Agreement and the performance by US Gold
of its obligations hereunder have been duly authorized by all necessary
corporate action and this Agreement constitutes a legal, valid and binding
obligation of US Gold enforceable against it in accordance with its terms and
conditions.
 
7.2.5           To the best of US Gold’s knowledge, there is no litigation,
proceeding or investigation pending or threatened, against or involving US Gold
before or by any court, governmental department, commission, or agency, which,
if adversely determined, would prohibit or frustrate the transactions and
covenants contemplated in this Agreement.
 
 
19

--------------------------------------------------------------------------------

 
7.2.6           US Gold is not subject to, nor a party to, any agreement,
contract, order, judgment or decree, or any other restriction of any kind or
character, which would prevent the consummation of the transactions contemplated
by this Agreement.
 
7.2.7           US Gold is unaware of any material facts or circumstances which
have not been disclosed in this Agreement and which should be disclosed to
Select in order to prevent the representations and warranties set forth herein
from being materially misleading.
 


 
SECTION EIGHT
TITLE MATTERS


8.1            No warranty of title.  Select does not warrant title to the
Properties, express or implied. US Gold accepts the Properties “as is” and may
conduct its own due diligence at its sole cost and expense to verify that Select
owns the properties and the claims are in good standing as described in Exhibit
A.
 
8.2            Title Defects, Defense and Protection. US Gold may at any time
cause a title search to be made covering all or any part of the Properties.
Select shall provide US Gold with any abstracts and other evidences of title in
Select's possession or control.   If, (1) in the opinion of US Gold, Select's
title to all or any part of the Properties is defective; or (2) Select's title
is contested or questioned by any person or entity, and Select is unable or
unwilling to promptly correct the alleged defects, US Gold may, without
obligation and without waiver of any remedies of US Gold, attempt to perfect or
defend Select's title. In that event, Select shall execute all documents and
shall take such other actions as are reasonably necessary to assist US Gold in
its efforts to perfect or defend Select's title, time being of the essence.  The
costs and expenses of perfecting or defending title shall be a credit against
subsequent Option Payments to be made by US Gold to Select under this Agreement.
 
 
20

--------------------------------------------------------------------------------

 
SECTION 9
FORCE MAJEURE


9.1           Suspension of Obligations.  If Select or US Gold is prevented by
Force Majeure from timely performance of any of its obligations hereunder,
except the obligation to pay the Option Payments (Section 1.3.1), to maintain
the claims (Section 1.5.1) and to maintain insurance (Section 3.2), the failure
of performance shall be excused, and the period for performance shall be
extended for an additional period equal to the duration of Force Majeure.  Upon
the occurrence and upon the termination of Force Majeure, Select or US Gold
shall promptly notify the other party in writing.  Select or US Gold shall use
reasonable diligence to remedy Force Majeure, but shall not be required to
contest the validity of any law or regulation or any action or inaction of civil
or military authority.
 
9.2           Definition of Force Majeure.  Force Majeure means any cause beyond
a party's reasonable control, including law or regulation; action or inaction of
civil or military authority; inability to obtain any license, permit, or other
authorization that may be required to conduct operations on or in connection
with the Properties; interference with mining operations by a lessee of oil,
gas, or geothermal resources under the Properties; unusually severe weather;
mining casualty; unavoidable mill shutdown; damage to or destruction of mine
plant or facility; fire; explosion; flood; insurrection; riot; labor disputes;
inability after diligent effort to obtain workmen, material, or fuel supplies;
unavailability of equipment or qualified crews to operate such equipment; delay
in transportation; and acts of God. A period of Force Majeure will not excuse
performance for more than one year from written notice provided in Section 9.1.
 
 
21

--------------------------------------------------------------------------------

 
SECTION TEN
DISPUTE RESOLUTION


10.1          If a dispute arises concerning this Agreement or the performance
or breach of this Agreement, the parties agree to use the procedures prescribed
in this Section Ten. A meeting shall be held promptly between the parties,
attended by individuals with decision-making authority regarding the dispute, to
attempt in good faith to negotiate a resolution of the dispute.  If the parties
do not meet within ten (10) days following a party’s delivery of notice of the
dispute; or if, following the parties’ timely meeting, the dispute is not
resolved, the parties agree to submit the dispute to mediation in accordance
with the Commercial Mediation Rules of the American Arbitration Association or
other mediation rules as agreed by the parties.
 
10.2.         The parties will jointly appoint a mutually acceptable mediator;
or if the parties are unable to agree upon an appointment within ten (10) days
from the conclusion of the negotiations, they agree to seek the assistance of
the American Arbitration Association for the appointment of a mediator.  The
parties agree to confer with the mediator within twenty (20) days following the
mediator’s appointment.  If the parties are not successful in resolving the
dispute through mediation, the dispute may be settled by arbitration in
accordance with this Section.  Either party may initiate the arbitration
procedure by delivering a demand for arbitration to the other party.  This
Section shall not be construed to deprive either party of the right to seek
judicial resolution of a dispute, if such dispute is not resolved through
mediation.
 
 
22

--------------------------------------------------------------------------------

 
10.3.         If any arbitration, legal action, or other proceeding is brought
for the enforcement of this Agreement, or because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
Agreement, each party shall bear its own attorneys’ fees and other costs
incurred in that action, arbitration, or proceeding (excluding any attorneys’
fees or costs incurred in mediation), regardless which party is the “prevailing
party.”
 


 
SECTION ELEVEN
MISCELLANEOUS PROVISIONS


11.1          Binding Effect.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto, their respective heirs, executors,
administrators, successors, and assigns.
 
11.2          Applicable Law.  The terms and provisions of this Agreement shall
be interpreted in accordance with the laws of the State of Alaska, without
reference to conflicts of laws principles of the State of Alaska.
 
11.3          Entire Agreement.  This Agreement terminates and replaces all
prior agreements, either written, oral or implied, between the parties hereto,
and constitutes the entire agreement between the parties.
 
11.4          Recording Memorandum of Agreement.  The parties hereto agree to
execute a Memorandum of this Agreement (short form) in a form acceptable to both
parties, in their reasonable discretion, for the purpose of recording the same
in the official records of the State of Alaska, so as to give public notice,
pursuant to the laws of the State of Alaska, of the existence of this Agreement.
 
 
23

--------------------------------------------------------------------------------

 
11.5          Void or Invalid Provisions.  If any term, provision, covenant or
condition of this Agreement, or any application thereof, should be held by a
court of competent jurisdiction to be invalid, void or unenforceable, all
provisions, covenants and conditions of this Agreement, and all applications
thereof not held invalid, void or unenforceable, shall continue in full force
and effect and shall in no way be affected, impaired, or invalidated thereby.
 
11.6          Confidentiality.  The data and information, including the terms of
this Agreement, shall be deemed confidential and shall not be disclosed to
outside third parties except as may be required to publicly record or protect
title to the Properties or to publicly announce and disclose information under
the laws and regulations of the United States or any state or local government
or any country, or under the rules and regulations of any stock exchange on
which stock of any party, or the parent or affiliates of any party, is listed,
or except as explicitly provided in Section 3.8 or Section 11.11.  The data and
information, including the terms of this Agreement may be disclosed to any third
party interested in acquiring the Properties or interested in acquiring an
interest in this Agreement, provided that the party wishing to make such
disclosure to a third party shall have first given notice to the other party,
including the name of the third party.
 
11.7          Time of the Essence.  Time is of the essence of this Agreement and
each and every part thereof.
 
11.8          No Partnership.  Nothing in this Agreement shall create a
partnership between Select and US Gold.
 
11.11        Press Releases.  Prior to issuing any press release or other
disclosure of information regarding the Project, US Gold or Select, as the case
may be, shall submit its press release or information disclosure to the other
party for review and comment, such review and comment shall not be unreasonably
withheld or delayed.
 
 
24

--------------------------------------------------------------------------------

 
11.12        Modifications and Waiver.  This Agreement maybe modified or amended
only by a written agreement signed by both parties.  Failure of either party to
insist on full performance of any obligation of the other party on one or more
occasions shall not waive, modify, release or alter in any manner such party’s
right to insist on full performance of such obligation in the future.
 
(Signature Page Follows)
 


 
25

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 
US Gold Corporation
Select Resources Corporation, Inc.
   
By:  /s/ Stefan Spears
By:  /s/ Maston N. Cunningham
   
Its:  Vice President, Projects
Its:  President & CEO
   
Date:  1-Jul-2011
Date:  1-Jul-2011
   

 
 
 
26

--------------------------------------------------------------------------------

 
EXHIBIT A
 




The Property, commonly referred to as the Richardson Project, consists of 707
State of Alaska mining claims covering 33,583.47 acres of land (Exhibit 1).  The
Property is located in the Richardson Mining district, about 115 kilometers
southeast of Fairbanks, Alaska (Figure 1). The geographic center of the
Richardson Project lies at approximately 64.38o North Latitude and -146.39o West
Longitude. The claim group is situated within Townships 6 and 7 South, Ranges 6,
7 and 8 East, Fairbanks Meridian, in the Big Delta B5 and B6 quadrangles. The
Trans-Alaska pipeline corridor, measuring one mile in total width, bounds the
project on the north. The pipeline corridor was closed to mineral entry by
Mineral Closing Order 67 in 1980. In addition, a slightly different closing
order, Mineral Closing Order 529 was imposed more recently and encompasses the
right of way for possible natural gas line construction.
 
 
27

--------------------------------------------------------------------------------

 
EXHIBIT B
 
Select Private Property
 


 
A portion of Section 22, Township 7 South, Range 7 East, Fairbanks Meridian,
described as follows:
 
From Corner No. One(1), U.S. survey No. 1459 Alaska, proceed North 21° 34’ East
236.76 feet; thence North 25° 43’ West 372.61 feet to a point which is the POINT
OF  BEGINNING;
 
Thence North 52° 14’ West along the North right of way of Richardson Highway, a
distance of 321.68 feet; thence North 25° 36’ West along the North right of way
limit of Richardson Highway, 155.98 feet; thence North 37° 46’ East 426.0 feet;
thence South 52° 14’ East 460.70 feet; thence South 37° 43’ West 496.0 feet to
the POINT OF BEGINNING;
 


 
Except that portion taken by the State of Alaska for State Highway Project No.
F-062-4(11) by Declaration of Taking recorded May 22,1974 in Book 44, Page 94,
Fairbanks Recording District, Fourth Judicial District, State of Alaska.
 
 
28

--------------------------------------------------------------------------------

 


 
EXHIBIT C
 
Form of Deed
 
Graphic [deed.jpg]
 
29